         Case 1:20-cr-00379-MKV Document 53 Filed 03/11/21 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      March 11, 2021

BY ECF
The Honorable Mary Kay Vyskocil                                                      USDC SDNY
United States District Judge                                                         DOCUMENT
Southern District of New York                                                        ELECTRONICALLY FILED
Daniel Patrick Moynihan U.S. Courthouse                                              DOC #:
500 Pearl St.                                                                        DATE FILED: 
New York, NY 10007

       Re:     United States v. Palmer, 20 Cr. 379 (MKV)

Dear Judge Vyskocil:

        The Government respectfully requests, with the consent of the defense, a brief extension
of the briefing schedule for the pending defense motions, such that the Government’s opposition,
currently due March 12, 2021 (Friday), is instead due on March 15, 2021 (Monday), and the
defense’s reply deadline is likewise extended from March 19, 2021 to March 22, 2021.

        The undersigned is also responsible for trials scheduled to commence on March 30 and
April 14 and, given pretrial deadlines in those other matters, would appreciate the brief extension
in this matter.


                                               Respectfully submitted,

                                               AUDREY STRAUSS
                                               United States Attorney for the
                                               Southern District of New York

                                         by:      /s/ Jun Xiang
                                               Jun Xiang
                                               Assistant United States Attorney
                                               (212) 637-2289

CC
John Meringolo, Esq. (By ECF)




                                                    
